Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/27/22. Applicant's election with traverse of group I in the reply filed on 01/27/22 is acknowledged.  The traversal is on the ground(s) that claims are to soft magnetic particles and not hard magnetic particles.  This is not found persuasive because Y. Kawashita et al (Japanese Patent: 2008-010442) teaches a method of magnetic formed part which serves as a rotor part of an electrical machine comprising magnetically conductive particles which are fuse to one another with electrical insulating locations[abstract] which in fact interrupts eddy currents. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. for claim 5 it is not clear what the applicant means by temporally concentrated energy supply is affected by locally heating a layer by means of a laser beam or by adiabatic pressing of the blank. It is considered that the temporally concentrated energy supply is laser beam. Claim 6 has to be rephrased. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinpel Yamamoto et al (U. S. Patent Application: 2020/0265976, here after Yamamoto). Ishihara and prior art cited by Chio Ishihara et al (U. S. Patent Application: 2008/0232995, here after Ishihara) is used as an evidence for inherency).
Claim 1 is rejected. Yamamoto teaches a method for the production of a soft magnetic formed part which has inside electrical insulating locations(oxide), in which method magnetically conductive particles, which are free from a sheathing of an electrical insulating layer (reduce cobalt ferrite nanoparticles), are provided and, for the formation of the formed part, are fused(sinter) to one another in such a way that the electrical insulating forms(oxide) on surface of the particles(location) [0020, 0234]. Formation of oxide on surface of the soft magnetic powder leads to interrupting eddy currents and decrease in eddy current losses [as prior art of Ishihara teaches 0010], when the formed part is used in a magnetic field, are arranged locally in the interspaces. 
Clam 6 is rejected as Yamamoto teaches adding additives (inert gas) to oxygen gas (which should be done by a device) and selectively apply [0234, 0215] and oxide layer in fact is inhomogeneous as it is only on surface of the particles and between the particles and not inside the particles.
Claim 10 is rejected as Yamamoto teaches the materials used for the production of the formed part are free from epoxy, phenolic and polyamide resins as binders [0234, 0158 lines 1-3].
Claims 1, 4, 6-7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin Noguchi et al (U. S. Patent Application: 2017/0178775, here after Noguchi). Ishihara and prior art cited by Chio Ishihara et al (U. S. Patent Application: 2008/0232995, here after Ishihara) is used as an evidence for inherency).
Claim 1 is rejected. Noguchi teaches a method for the production of a soft magnetic formed part which has inside electrical insulating locations(oxide), in which method magnetically conductive particles, which are free from a sheathing of an electrical insulating layer (Fe-based soft magnetic alloy), are provided and, for the formation of the formed part, are fused(sinter) to one another in such a way that the electrical insulating forms(oxide) on surface of the particles(location) [abstract, 0012]. Formation of oxide on surface of the soft magnetic powder leads to interrupting eddy currents and decrease in eddy current losses [as prior art of Ishihara teaches 0010], when the formed part is used in a magnetic field, are arranged locally in the interspaces. 
Claim 4 is rejected. Noguchi teaches the density of formed part reach to 90% of the density of magnetic particles (space factor) [0044].
Clam 6 is rejected as Noguchi teaches adding additives (binder) (which should be done by a device) and selectively apply [abstract] and oxide layer in fact is inhomogeneous as it is only on surface of the particles and between the particles and not inside the particles.
Clam 7 is rejected as Noguchi teaches additional material is applied for formation of a member which is magnetically non-conductive [0031,0054].
Claim 10 is rejected as Noguchi teaches the materials used for the production of the formed part are free from epoxy, phenolic and polyamide resins as binders (binder is PVA, or silicone resin) [0040].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinpel Yamamoto et al (U. S. Patent Application: 2020/0265976, here after Yamamoto).
Claim 2 is rejected.  Yamamoto teaches magnetically conductive particles and an additive (oxygen) for the formation of electrical insulating locations are provided, wherein layers are formed from the particles in the presence of the additive, which layers are heated by an energy supply, or a blank which is heated by an energy supply is formed from the particles and the additive(sintering)[0234, 0224], and magnetically conductive particles at least surface-fuse(sintering) and form a structure with interspaces(necking which is early stages of sintering), in which electrical insulating locations are formed due to the additive(oxide layer)[0234, 0224]. Yamamoto does not teach in that embodiment the heating is local and energy supply is temporally concentrated. However, Yamamoto teaches using laser light(beam) (concentrated energy supply) for heating cobalt ferrites magnetic particles [0193]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Yamamoto and sinter the magnetic particles with laser light, because it is suitable method of heating cobalt ferrite powders.
Claim 3 is rejected as Yamamoto teaches the additive is gaseous(oxygen) which in fact forms electric insulating locations in the interspace [see claims 1, and 2 rejections above]. 
Claim 5 is rejected fort he same reason claim 2 is rejected. Yamamoto teaches heating with laser light [0193].
Claim 8 is rejected as Yamamoto teaches postprocessing by material removing such as milling or grinding [0158].
Claim 11 is rejected as Yamamoto teaches the magnetically conductive particles contain iron, cobalt., and ferrite (cobalt ferrite) [0234].
Claim 12 is rejected as Yamamoto teaches the additive comprises gas to form an oxide layer [0234].
Claim 13 is rejected as Yamamoto teaches the method is carried out in a system comprising application device (applying oxygen partial pressure) by means of which an additive(oxygen) for forming electrical insulating locations(oxide) can be applied specifically to a respective layer [0234].
Claims 2-3, 5, 8-9, 11-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin Noguchi et al (U. S. Patent Application: 2017/0178775, here after Noguchi), further in view of Y. Xia (Chinese Patent: 106825551, here after Xia).
Claims 2-3, 5, 8-9, 11-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin Noguchi et al (U. S. Patent Application: 2017/0178775, here after Noguchi), further in view of Glen Thomas et al, (U.S. Patent Application: 2010/0092328, here after Thomas). 
Claim 2 is rejected. Noguchi teaches providing magnetically conductive particles and additives and forming layers(sintering) in presence of additives by an energy supply (heating) [abstract, 0050], and magnetically conductive particles at least surface-fuse (sintering and bonding) and form a structure with interspaces (necking which is early stages of sintering), in which electrical insulating locations are formed due to the additive (oxide layer). However, does not teach heated locally by energy supply. Xia teaches using laser (beam) (concentrated energy supply) for heating cobalt ferrites magnetic particles [abstract]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Noguchi and sinter the magnetic particles with laser light, because it is suitable method of sintering iron silicon powders.
Claim 2 is rejected. Noguchi teaches providing magnetically conductive particles and additives and forming blank (forming compress molding) which [abstract, 0058], and magnetically conductive particles at least surface-fuse (sintering and bonding) and form a structure with interspaces (necking which is early stages of sintering), in which electrical insulating locations are formed due to the additive (oxide layer). However, does not teach the energy supply is temporary concentrated. Thomas teaches using adiabatic molding for increasing density of form made by metal powder [abstract]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Noguchi and using Thomas method for compacting metal powder of Noguchi, because it helps to increase the density of product.
Claim 3 is rejected as Noguchi teaches the additive is provided in form of particles[abstract], and due to additives, oxide layers are formed as electrical insulating locations[abstract] in the interspace (on powders and between powders).
Claim 5 is rejected for the same reason claim 2 is rejected above.
Claim 8 is rejected as Noguchi teaches post process of polishing(grinding) [0053].
Claim 9 is rejected as Noguchi teaches additives is provided in form of particles[abstract].
Claim 11 is rejected as Noguchi teaches magnetically conductive particles contains iron and aluminum[abstract]. 
Claim 12 is rejected as Noguchi teaches additive comprising aluminum oxide [abstract, 0003, 0028].
Claim 13 is rejected as Noguchi teaches mixing particles, therefore the magnetically conductive particles have to be stored in a reservoir. Noguchi also teaches using a mold (negative form, fig. 8) [0044, 0058] which is at least partially complementary to the formed part.
Claim 14 is rejected for the same reason claim 2 is rejected above. Thomas teaches entering particles in a negative form (fig. 8) [0083], in which before pressing the void space between the particles reduces because if the weight of the above particles.
Claims 19-20 are rejected for the same reason claim 4 is rejected above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712